UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-03904_ ­­ Value Line Tax Exempt Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: February 28, 2011 Date of reporting period: August 31,2010 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 8/31/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC 220 East 42nd Street New York, NY 10017-5891 S E M I – A N N UA L R E P O R T August 3 1 ,2 0 1 0 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue The Value Line Tax Exempt Fund, Inc. ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00075245 The Value Line Tax Exempt Fund, Inc. To Our Value Line Tax Exempt To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six months ended August 31, 2010. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The uncertain investment environment that prevailed for much of 2009 has continued through 2010. Investors were concerned about the uneven pace of the overall economic recovery and more specifically about those states still challenged by declining income and sales tax revenue as well as large underfunded pension liabilities. A reduced tolerance for risk can be seen by the stronger performance of US Treasuries (+6.60%) over tax-exempt bonds (+5.42%) for the period. The total return of the Value Line Tax Exempt Fund (+5.73%) for the same six-month period outperformed the broader municipal bond market but trailed the returns of US Treasuries. We continued to follow a conservative investment policy focusing on principal preservation and tax exempt income maximization. The Fund’s focus on the highest quality credits was a slight drag on overall Fund performance. While the average AAA-rated municipal bond returned 4.16% for the period, the average A-rated municipal bond returned 5.90%. The Fund’s overall intermediate maturity bias and slightly long duration relative to the market was strongly additive to performance. While the Fund was slightly underweight the strongly performing long end of the yield curve, the decision to heavily underweight the poorly performing short end of the yield curve while favoring 10-20 year maturities enhanced the Trust’s performance for the period. Despite budgetary pressures at the state and local levels, money continued to flow into tax-exempt mutual funds. This cash inflow provided strong support for a robust new issue market, and the Fund benefitted from increased participation in the new issue market. Additional investment strategies employed for shareholder benefit included a buy-and-hold approach to minimize trading costs, and buying higher coupon bonds while striving to stay fully invested to maximize investment income. All of us at the Advisor recognize that it has been difficult navigating the capital markets in 2010 and appreciate your confidence in us. We are working to find attractive investments that meet your Fund’s objectives in this period of low interest rates and we continue to welcome the opportunity to serve your investment needs. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Liane Rosenberg Liane Rosenberg, Portfolio Manager September 7, 2010 2 The Value Line Tax Exempt Fund, Inc. Fund Shareholders Economic Observations (unaudited) The business expansion’s underpinnings are stabilizing as we proceed through the latter half of 2010, with the nation’s gross domestic product, which increased by 3.7% and 1.6%, respectively in the first and second quarters, likely to advance by an average of about 1.5% in the current half. On balance, we expect the tenuous economic up cycle to remain in place in the coming months, with the chances of a double-dip recession receding somewhat recently. (We place the odds of such a reversal at about one in three.) Here is a look at where we stand: Economic Growth: We expect such growth to stabilize at very modest levels in the current half and through much of 2011, before advancing onto a more elevated plane. For now, uneven employment trends and a listless housing market figure to be countered to a degree by increasing industrial production, rising factory usage, and improving retail sales. This combination should help keep the nation’s economy moving forward, if unevenly. Inflation: Pricing pressures are negligible, overall. True, quotations for oil and a range of industrial commodities have been rising in recent months, following earlier slippage, but wage inflation is low and doesn’t figure to increase in the absence of a materially lower jobless rate. We expect relatively tame inflation to persist for another year or two—at least. Interest Rates: The Federal Reserve probably will keep short-term interest rates at historically low levels until late 2011 or 2012. In fact, we could get further monetary support via the buying of Treasuries, which will help push long-term interest rates down in the interim, as the Fed attempts to inject some needed life into a currently sluggish economy. Corporate Profits: Earnings rose strongly in the first half of 2010, boosted by cost cutting and selective revenue growth. However, such gains may moderate in the second half. What’s more, we expect profit comparisons to narrow further in 2011, unless our current economic growth assumptions prove conservative. 3 The Value Line Tax Exempt Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2010 through August 31, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 3/1/10 Ending account value 8/31/10 Expenses paid during period 3/1/10 thru 8/31/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.75% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 0.77% gross of nonrecurring legal fee reimbursement. 4 The Value Line Tax Exempt Fund, Inc. Portfolio Highlights at August 31, 2010 (unaudited) Ten Largest Holdings Issue Principal Amount Value Percentage of Net Assets Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 $ $ % Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds, Ser. DD, 4.75%, 6/15/36 $ $ % Chicago Illinois Transit Authority, Federal Transit Administration Section 5309, Revenue Bonds, Ser. A, 5.00%, 6/1/22 $ $ % Hays Texas Consolidated Independent School District, General Obligation Unlimited, 4.50%, 8/15/32 $ $ % Cleveland Ohio Airport System Revenue, Refunding Bonds, Ser. C, Assured GTY Insured, 5.00%, 1/1/22 $ $ % Arlington Texas, Special Tax, 5.00%, 8/15/28 $ $ % Massachusetts Bay Transportation Authority, Revenue Bonds, Ser. B, NATL-RE Insured, 5.50%, 7/1/29 $ $ % Maryland State, Refunding Bonds, General Obligation Unlimited, Ser. B, 5.00%, 3/1/19 $ $ % Northern Illinois Municipal Power Agency, Power Project Revenue, Refunding Bonds, Prairie State Project, Ser. A, MBIA Insured, 5.00%, 1/1/20 $ $ % Detroit Michigan Sewage Disposal Revenue Bonds, Refunding, Senior Lien, Ser. A, AGC-ICC MBIA Insured, 5.25%, 7/1/22 $ $ % Asset Allocation — Percentage of Fund’s Net Assets Quality Diversification — Credit Quality expressed as a Percentage of Fund’s Net Assets as of 8/31/10 Aaa/AAA % Aa1 % Aa2 % Aa3/AA- % A1 % A2/A % A3 % Baa1 % NR % Total Investments % Cash and other assets in excess of liabilities % Total Net Assets % Source: Moody’s ratings, defaulting to S&P when not rated.
